Citation Nr: 0740272	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-35 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for pos-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bosley, Schatz, Bolinger & 
McKown


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The competent evidence of record is against the finding that 
the veteran has a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
period of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's informal claim was received in June 2003.  In July 
2003, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was also 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  His VCAA notice was updated in 
February 2006, and the veteran was provided notification in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), in March 2006.  Thus, the Board finds that the 
content and timing of the July 2003 notice and subsequent 
updates comport with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
The VA examination report is thorough and the examination in 
this case is adequate upon which to base a decision.  The 
records satisfy 38 C.F.R. § 3.326.  Further, the claimant's 
service medical records and pertinent post-service medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

The veteran filed an informal claim for service connection 
for PTSD in June 2003.  A May 2003 VA treatment report noted, 
under the heading of "current medical problems," that the 
veteran suffered from PTSD.  However, the Board notes that a 
diagnosis of PTSD was not made at that time.  The report also 
noted that the veteran experienced bad dreams, was more 
anxious now than before, and that he had been referred to the 
PTSD/Psychiatric clinic.

Additional service medical records, from a period spanning 
from July 2000 through August 2006, reveal that the veteran 
initially complained of anxiety and a sleep disorder in 
October 2002.  In August 2003, the veteran reported hitting 
his wife during a nightmare.  During a PTSD group therapy 
session later that month, the veteran was introduced as 
having PTSD.  Once again, a formal finding of PTSD was not 
offered.  The veteran's group therapy continued thereafter, 
with no formal PTSD diagnosis rendered.

The veteran submitted a statement in August 2003.  According 
to him, he participated in 511 days of combat and witnessed 
many atrocities.  He reported intrusive thoughts, nightmares, 
and a preoccupation with the war in Iraq.  

Following a June 2004 VA examination, the veteran was not 
diagnosed with any specific psychiatric illness.  The 
examiner stated that the veteran had a number of war 
experiences which opened the door to his enrollment in a PTSD 
support group.  However, the examiner clearly stated that 
PTSD was not diagnosed at that time.  Rather, the examiner 
reported that the veteran's symptoms were associated more 
closely with depression and a reaction to his wife's 
deteriorating functioning.  

An August 2004 rating decision denied the veteran's claim for 
service connection for PTSD because an actual diagnosis for 
PTSD was absent from the record.

In June 2006, an additional VA opinion was obtained.  
Following a review of the veteran's claims file, a board 
consisting of two psychiatrists was convened for a 
reconciliation of diagnoses.  The examiners noted that the 
veteran did not meet the DSM-IV criteria for a PTSD 
diagnosis.  According to the report, he was able to relate 
all incidents without anxiety, had no avoidance activities, 
good social skills, no noted occupational difficulty, etc.  
No other mental disorders were noted at that time.  The 
examiners noted that the veteran met the criteria for an 
anxiety disorder, and that the anxiety disorder could be 
exacerbated by his traumatic experiences [emphasis added].

Based on that opinion, a September 2006 statement of the case 
affirmed the previous denial for service connection.

Law and Analysis

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. 
§ 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV). 

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

In this case, VA has conceded that the veteran engaged in 
combat with the enemy.  Therefore, this discussion will focus 
on whether the veteran has a current diagnosis of PTSD.  The 
Board notes that a claim of service connection for a 
disability must be accompanied by medical evidence 
establishing that the claimant currently has a claimed 
disability.  Absent proof of a present disability, there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
veteran to be entitled to compensation); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. § 1131 requires the 
existence of a present disability for VA compensation 
purposes).

In this case, the veteran has not established that he 
currently has a diagnosis of PTSD.  While a VA treatment 
report of May 2003 noted a previous diagnosis of PTSD, the 
veteran's claims file lacks any evidence of a confirmed 
diagnosis.  Subsequent medical records, including several 
from a PTSD group therapy group, also allude to an earlier 
diagnosis.  However, as stated, there is no evidence in the 
veteran's file to suggest a current PTSD disability.  These 
records merely show that the veteran was referred an 
evaluation to determine whether his complaints were 
reflective of PTSD.  

As per the VA's duty to assist the veteran, a VA 
psychological examination was provided in June 2004.  At that 
time, the examiner noted that the veteran's symptoms were 
associated more closely with depression and a reaction to his 
wife's deteriorating functioning.  PTSD was not diagnosed.

In a follow-up opinion of June 2006, a 2-member panel 
reviewed the veteran's claims file and issued an updated 
statement.  The examiner concluded that, while the veteran 
may have had an anxiety disorder exacerbated by his combat 
experiences, the veteran did not meet the DSM-IV criteria for 
a PTSD diagnosis.  
 
Inasmuch as the reference to PTSD in the May 2003 VA 
treatment report could be construed as providing a diagnosis 
of PTSD, which is not shown, the Board would still find that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for PTSD.  The 
conclusions made in the June 2004 and June 2006 VA 
examination reports are clearly more probative and 
persuasive.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) 
(greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence).  

Accordingly, service connection for PTSD must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


